Citation Nr: 0420152	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a skin rash of both arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1952 to 
October 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  By this decision, the RO granted service 
connection for a skin rash of both arms and assigned a 
noncompensable rating, effective from November 30, 2000.  
During the pendency of this appeal, in October 2002, the RO 
awarded a 10 percent rating, effective from November 30, 
2000.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue of 
entitlement to a higher rating for skin rash was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the rating issue on appeal as set forth on the 
first page.  (The Board notes that, in his November 2002 
appeal to the Board, the veteran requested an increased 
disability rating of 30 percent.)  


FINDINGS OF FACT

1.  The veteran has intermittent skin rash limited to both 
forearms.

2.  The veteran's service-connected disability affects 20 to 
40 percent of exposed areas; systemic therapy has not been 
required.

3.  The veteran's skin disability has not caused systemic or 
nervous manifestations; symptoms have not been constant, and 
they are not manifested by extensive lesions or marked 
disfigurement.


CONCLUSIONS OF LAW

1.  A rating greater than 10 percent from November 30, 2000 
for skin rash on both arms is not warranted under criteria in 
effect prior to August 30, 2002.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.118 (Diagnostic 
Code 7806) (2002).

2.  A 30 percent rating for skin rash on both arms is 
warranted under rating criteria in effect from August 30, 
2002.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.118 (Diagnostic Code 7806) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The record shows the veteran's skin rash on the forearms 
first appeared while he was in service assigned as a fireman 
(engine room worker) aboard ship.  In November 2000 the 
veteran filed a claim for service connection for his rash, 
claiming that it had been ongoing since his military service, 
and that it was periodic, appearing when the veteran was 
exposed to heat and direct sunlight.

The veteran was afforded a VA medical examination in March 
2001 at the VA Medical Center (VAMC) in Des Moines, Iowa.  
The examiner found dryness of the skin, but no scaling and no 
evidence of any active lesion or dermatological condition.  
The examiner's diagnosis was history of contact dermatitis, 
superimposed upon which there apparently was some 
dermatological condition that has been previously diagnosed 
as epidermal phytosis, but with no current evidence of any 
dermatological disorder anywhere.  Photographs were taken of 
the veteran's forearms, and four photographs are of record.  

A June 2001 VA treatment record shows that the veteran was 
seen for a forearm rash that had almost resolved at the time 
of the evaluation.  The veteran was subsequently seen by VA 
in June 2002, following the appearance of a rash on the 
forearms while working outdoors.  That examiner's very brief 
notes indicate that he found erythema and scaling on the 
forearms bilaterally, but found no other skin lesions of 
concern.  The examiner assessed chronic dermatitis, 
prescribed a topical ointment, and told the veteran to use an 
emollient daily, as well as sunscreen.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  In evaluating original ratings, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson, 
supra, at 126.  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When, as here, a specific disability is not listed in the 
Rating Schedule, rating is done by analogy to a disability 
that is listed in the Rating Schedule.  38 C.F.R. § 4.20.  
The veteran's disability is rated by analogy to Diagnostic 
Code 7806.  38 C.F.R. § 4.118.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
skin disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
(effective August 30, 2002).  Under the criteria in effect 
prior to August 30, 2002 (old criteria), a non-compensable 
evaluation was for application with slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation was assigned 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
was assigned for exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
was assigned for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or 
exceptionally repugnant.

The rating criteria effective August 30, 2002 (new criteria) 
provide for a noncompensable evaluation for dermatitis or 
eczema when less than 5 percent of the entire body or less 
than 5 percent of exposed area is affected, and no more than 
topical therapy is required during the past 12-month period.  
A 10 percent rating is warranted when at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed area is 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent evaluation is warranted when 
20 to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas is affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
evaluation is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas is 
affected, or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs was 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806, as amended by 67 Fed. Reg. 49596 (July 
31, 2002).

Here, a VA examiner has found erythema and scaling on the 
veteran's forearms bilaterally, and prescribed a topical 
ointment, daily use of an emollient, and use of sunscreen.  
The only evidence of record of medical treatment for the 
veteran's skin rash of the forearms is the prescribing of a 
topical ointment, daily use of an emollient, and use of 
sunscreen.  The RO's 10 percent evaluation under the old 
criteria is warranted based on intermittent exfoliation and 
itching, involving an exposed surface.  Under the old 
criteria, a higher, 30 percent rating, is not warranted 
because there is no constant exudation or itching, extensive 
lesions, or marked disfigurement.  Indeed, the symptoms are 
sporadic and involve only the upper extremities, primarily 
the forearms.  Additionally, there has been erythema and 
scaling evident upon examination, but no lesions that could 
be described as disfiguring.  As noted above, there appears 
to be significant periods when the rash is not even evident.  
Consequently, the Board concludes that such evidence shows 
that lesions are neither extensive nor disfiguring.  

In evaluating the veteran's disability under the new 
criteria, which were made effective from August 30, 2002, the 
Board notes that the VA examiner has not provided any 
estimate of the percentage of either the entire body 
affected, or the percentage of exposed areas affected.  The 
Board also recognizes that this would be difficult to do 
because there is no regulatory guidance to aid in determining 
a percentage because the term "exposed areas" is not 
defined.  Nevertheless, the Board finds it reasonable to 
assume that, since the veteran's rash manifests itself in hot 
weather, exposed areas would logically include the head, 
neck, forearms, and hands.  Given that assumption and the 
photographic evidence of record, which the veteran contends 
is representative of his disability, the Board finds it 
reasonable to assume that the affected areas encompass at 
least 20 percent, but not more than 40 percent, of the 
veteran's exposed areas.  The Board reaches this assumption 
by taking into account the reasonable doubt doctrine, which 
holds that when the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the doubt belongs to the 
veteran.  38 C.F.R. § 4.3.  Accordingly, the Board concludes 
that the criteria for an evaluation of 30 percent for skin 
rash on both arms have been met under the criteria effective 
from August 30, 2002.  (An award based on change in 
regulation, such as this one, may be assigned no sooner than 
the effective date of the change.  38 U.S.C.A. § 5110(g) 
(West 2002).)  The evidence of record has not suggested that 
more than 40 percent of exposed areas is affected or that 
systemic therapy has ever been required.  Consequently, a 
higher rating is not warranted.  38 C.F.R. § 4.118 (2003).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law in November 2000, changing 
the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist with respect to the veteran's 
original claim of service connection in correspondence dated 
in January 2001, even before the award of service connection 
for skin disability in December 2001.  In this case, the 
veteran appealed from the December 2001 rating action that 
awarded service connection and assigned a rating.  
Consequently, despite the notice requirements of the 
implementing regulations--38 C.F.R. § 3.159--there was no 
further obligation on the RO's part to notify the veteran 
under the VCAA regarding the claim for a higher initial 
rating.  VAOPGCPREC 8-03.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service records and obtained treatment 
records relevant to the skin disability claim.  A VA 
examination was also conducted.  Given the requirements to 
assist as outlined by regulation, the Board finds that VA has 
no duty to assist that was unmet.  38 C.F.R. § 3.159 (2003).


ORDER

Entitlement to a disability rating of 30 percent for skin 
rash of both arms is granted, effective from August 30, 2002, 
subject to the law and regulations governing the payment of 
monetary benefits.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



